Mr. Justice McBride
dissents.
A brief history of the case pertaining to this contract is as follows: The contract having been fully performed in 1905, in 1906 before the time for delivery arrived, plaintiff brought an action and recovered judgment for $4,000 for the April and May payments of that year: Krebs Hop Co. v. Livesley & Co., 51 Or. 527 (92 Pac. 1084). Thereafter no hops of the crop of 1906 having been delivered to defendants, they brought suit against plaintiff for an accounting, and to offset and stay the enforcement of the judgment for $4,000, resulting in a decree in favor of Krebs Hop Company. On appeal to this court, Mr. Justice Slater, having been a counsel, did *579not sit, and the court being equally divided, the decree of the trial court was affirmed. Livesley & Co. v. Krebs Hop Co., 57 Or. 352 (97 Pac. 718: 107 Pac. 460: 112 Pac. 1). As to the crop of 1907, plaintiff obtained a judgment against defendants for $6,000 damages for failure to perform. Krebs Hop Co. v. Livesley & Co., 55 Or. 227 (104 Pac. 3).
The principal point relied upon by defendants for the reversal of this case is their contention that the contract out of which this action arose is an entire contract, and, plaintiff having obtained certain judgments against defendants on account of their alleged breach thereof, it is barred and estopped from recovering anything in this action. That the contract being an entire contract, the plaintiff, on account of the breach thereof on the part of defendants, may recover but once on account of such breach, and that the measure of damages for the breach of the contract, assuming that defendants were guilty of such breach, is the difference between the contract price and the market value of 400,000 pounds of hops on March 24, 1906, the date on which defendants gave notice that the contract was abrogated. From this contention it seems that defendants assumed they could, by their own acts or declarations, terminate the contract without the aid or consent of the other party, naming the remedy plaintiff should pursue. It appears defendants sought to cancel the contract, but plaintiff refused to acquiesce therein, or to permit defendants to rescind. As stated in L. S. & M. S. Ry. Co. v. Richards, 152 Ill. 59, 80 (38 N. E. 773, 777: 30 L. R. A. 33):
“It is well settled that, where one party repudiates the contract and refuses longer to be bound by it, the injured party has an election to pursue either of three remedies: (1) He may treat the contract as rescinded, and recover upon quantum meruit so far as he has performed; or (2) he may keep the contract alive for the benefit of both parties, being at all times himself ready and able to per*580form, and at the end of the time specified in the contract for performance, sue and recover under the contract; or (3) he may treat the repudiation as putting an end to the contract for all purposes of performance, and sue for the profits he would have realized if he had not been prevented from performing.”
The plaintiff in this casé has elected to rely upon the second remedy — to keep the contract alive for the benefit of both parties, being at all times himself ready and able to perform, and at the end of the time specified for performance, sue and recover.
1. Upon reason and authority one party cannot, by any act or declaration, destroy the binding force of a contract: Kadish v. Young, 108 Ill. 170, 176 (43 Am. Rep. 548); 24 Am. & Eng. Enc. Law (2 ed.) 1084. As stated by Sedgwick, Damages (6 ed.) 340:
“An effort has been made in many cases by the purchaser to relieve himself from the contract of sale before the time fixed for performance by giving notice that he would not be ready to complete the agreement, and in these cases it has been insisted that the damages should be estimated as at the time of giving notice; but the English courts have justly denied the right of either party to rescind the agreement, and have adhered to the day of the breach as the period for estimating damages.”
And in Kadish v. Young, 108 Ill. 170, 176 (43 Am. Rep. 548):
“If a party is not compelled to accept the declarations of the other party to a contract that he will not perform it, as a breach, it must logically follow that he is under no obligation to regard that declaration for any purpose, for, as we have seen, the theory in such case, as laid down by Cockburn, C. J., in Frost v. Knight (L. R. 7 Exch. 111) is: ‘He keeps the contract alive for the benefit of the other party, as well as his own. He remains subject to all his own obligations and liabilities under it, and enables the other party, not only to complete the contract, if so advised, notwithstanding his previous repudiation of it, but also to take advantage of any supervening circumstance which would justify him in declining to complete it.’ ”
*581. This point is touched upon by Lord Campbell in Hochester v. De La Tour, 2 El. & Bl. 678, in his statement that “the man who wrongfully renounces a contract into which he has deliberately entered cannot justly complain if he is immediately sued for a compensation in damages by the man whom he has injured, and it seems reasonable to allow an option to the injured party, either to sue immediately, or to wait till the time when the act was to be done, still holding it as prospectively binding for the exercise of this option, which may be advantageous to the innocent party and cannot be prejudicial to the wrongdoer.” Quoting still further from this authority:
“It cannot be laid down as a universal rule that, where by agreement an act is to be done on a future day, no action can be brought for a breach of the agreement till the day for doing the act has arrived.”
But from this it by no means follows that the injured party is compelled to bring action immediately upon the breach of the contract, as appears to be insisted upon in the case at bar, and thereby be deprived of his option of either of the three remedies named. In other words, in such cases the right of option is given to the injured party, and not to the party in the wrong: Roehm v. Horst, 178 U. S. 1 (20 Sup. Ct. 780: 44 L. Ed. 953).
2. A severable contract may be severed for the purpose of enforcing rights as they accrue. Norrington v. Wright, (C. C.) 5 Fed. 768:
“A contract to do several things at different times is divisible in its nature, and an action will lie upon each default. * * But when a party has distinct demands or existing causes of action growing out of the same contract or resting in matter of account, which may be joined and sued for in the same action, they must be joined; they constitute an entire cause of action or demand; and if they be split up and a suit be brought for a part only, and subsequently a second suit for the residue, the first action, if determined on the merits, will be a bar. This is not to be carried so far as to bar an action on the *582contract because judgment has been obtained against the party who failed to perform for a tort resulting from the breach. * * But it is entire claims only which cannot be divided within this rule; those which are single and indivisible in their nature. The cause of action in the different suits must be the same. The rule does not prevent, nor is there any principle which precludes, the prosecution of several actions upon distinct causes of action. * * Perhaps as simple and safe a test as the subject admits of by which to determine whether the case belongs to one class or the other is by inquiring whether it rests upon one or several acts or agreements. In the case of torts each trespass, conversion, or fraud gives a cause of action, and but a single one; in respect to contracts, express or implied, each affords one and only one cause of action. The case of a contract containing several stipulations to be performed at different times is no exception; although an action may be maintained upon each stipulation as it is broken before the time for the performance of the others the ground of action is the stipulation which is in the nature of a several contract.” 1 Sutherland, Damages (2 ed.) § 110.
Quoting from, noteworthy cases of this State on this feature, Justice Burnett,- in Southwell v. Beezley, 5 Or. 458, ruled that, “the question whether a contract is entire or separable, is often of great importance. -Any contract may consist of many parts, and those may be considered as parts of one .whole, or as- so many distinct contracts, entered into at one time and expressed in the same instrument, but not thereby made one contract. No precise rule can be given by which this question in" a given case may be settled. Like most other questions of construction, it depends to some extent upon the intention of the parties, and this must be discovered in each case by considering the language employed and the subject-matter of the contract,” citing 3 Parsons, Contracts, 517.
In Tenny v. Mulvaney, 8 Or. 129, where the contract provided for the cutting and delivery at Mulvaney’s mill of 1,000,000 feet of merchantable logs within a year, at *583$4.25 per thousand feet, to be scaled and received as every 100,000 feet were placed in a certain creek, it will be noticed that the contract required settlement upon the delivery of each 100,000 feet, concerning which Justice Prim states:
“As to whether this contract is entire or severable is a question of construction, which depends upon the intention of the parties, to be ascertained from the language employed and the subject-matter of the contract. If the part to be performed by one party consists of several distinct and separate items, and the price to be paid by the other is apportioned to each item to be performed, or is left to be implied by law, such a contract will generally be held to be severable.”
While in Oliver v. Oregon Sugar Co., 42 Or. 276 (70 Pac. 902), we note Justice Bean says:
“The beets were to be paid for by the ton, and when the quantity delivered by either of the classes of cars specified was ascertained the contract was thereby so far performed that the rights and obligations of the parties with reference to such car loads were fully fixed and established. Whether a contract is entire or severable is a question of construction, depending upon the intention of the parties, to be ascertained and determined from the language employed, the subject-matter, and the surrounding circumstances.”
And in Longfellow v. Huffman, 55 Or. 481 (104 Pac. 961), wherein the contract is similar to the one at bar, Chief Justice Moore, in disposing of the question, remarks:
“The trial court evidently proceeded on the theory that the contract sued on was entire, and that the plaintiff's failure to tender the value of the lambs raised in the year 1905 worked a forfeiture of all his rights to this increase, thus authorizing the defendants to rescind the agreement, for which reason a verdict for the latter was directed. The legal principle thus adopted is amply supported by reputable authority. (Citing authorities.) * * This court, however, is committed to a different rule announced by Mr. Justice Prim in Tenny v. Mulvaney, 8 Or. 129, 137.”
See, also, Barnes v. Leidigh, 46 Or. 43 (79 Pac. 51).
*5843. The ruling in the case of Longfellow v. Huffman, 55 Or. 481 (104 Pac. 961), is decisive of the question raised by defendants, as to the failure of plaintiff to offer to deliver hops of the crop of 1906.
4. The bare fact that two causes of action spring out of the same contract does not ipso facto render a judgment on one a bar to a suit on another: Perry v. Dickerson, 85 N. Y. 345 (39 Am. Rep. 663):
“Various tests have been suggested for determining whether the judgment recovered in one action is a bar to a subsequent action. ‘The principal consideration is whether it be precisely the same cause of action in both. * * And one great criterion of this identity is that the same evidence will maintain both actions.” Kitchen v. Campbell, 2 W. Bl. 827.
“It is not a test of the right of a plaintiff to maintain separate actions that all the claims might have been prosecuted in a single action.” Perry v. Dickerson, 85 N. Y. 345 (39 Am. Rep. 663).
Application of the rule does not depend upon any technical consideration of the identity of the form of action, but upon matter of substance. Brunsden v. Humphrey, 14 Q. B. Div. 141.
“If different allegations are required in the pleading and different evidence on the hearing, the cause of action is not split.” Stark v. Starr, 94 U. S. 477, 485 (24 L. Ed. 276).
To the same effect, see Gentry v. Pacific L. Co., 45 Or. 233 (77 Pac. 115); La Follett v. Mitchell, 42 Or. 465 (69 Pac. 916: 95 Am. St. Rep. 780). The stipulation as to the sale of the crop of hops of 1908 in the contract sued upon is in the nature of a several contract, and the former judgment is not a bar to this action.
5. As to the measure of damages,'in ordinary cases of contract of sale of personal property for future delivery, when the purchaser fails to receive and pay therefor, the measure of damages is the difference between the con*585tract price and the market or current value of the property at the time and place of delivery, and notice from the buyer to the seller, before the day of delivery, that he will not receive the property, does not affect this rule, unless the seller upon receiving such notice shall elect to then terminate the contract: Kadish v. Young, 108 Ill. 170, 176 (43 Am. Rep. 548); McNaught v. Dodson, 49 Ill. 446; Johnson v. Allen, 78 Ala. 387 (56 Am. Rep. 34); Cahen v. Platt, 69 N. Y. 348 (25 Am. Rep. 203); Sedgwick, Damages (6 ed.) 340. Also Phillpotts v. Evans, 5 M. & W. 475; Haines v. Tucker, 50 N. H. 307, 314; Cherry Valley I. Works v. Florence I. R. Co., 64 Fed. 569 (12 C. C. A. 306). This rule was applied by the lower court upon the trial of this cause, and we do not think it was incumbent upon plaintiff to accept defendants’ offer of eight cents per pound, or that it was bound to do anything, except as required by the terms of the contract. The market value of the hops on October 15, 1908, the date of the alleged breach of the contract, was admitted by defendants’ answer to be seven cents per pound. Again quoting from Kadish v. Young, 108 Ill. 170, 176 (43 Am. Rep. 348):
“Nothing would seem to be plainer than that while the contract is still subsisting and unbroken the parties can only be compelled to do that which its terms require.”
All other errors deemed of importance were settled in the former actions referred to.
The judgment of the lower court is affirmed.
Affirmed.
Mr. Justice Burnett took no part in the consideration of this case. Mr. Justice McBride dissents.